Citation Nr: 1418376	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  07-24 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for right lower extremity atherosclerotic arterial occlusive disease, rated as 20 percent disabling prior to August 29, 2012 and 40 percent thereafter.

2.  Entitlement to an increased rating for left lower extremity atherosclerotic arterial occlusive disease, rated as 20 percent disabling prior to August 29, 2012 and 40 percent thereafter.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to June 30, 2010. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1967 to July 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied the Veteran's claims for an increased rating for right and left lower extremity atherosclerotic arterial occlusive disease.

An April 2013 rating decision partially granted the Veteran's claims for increased ratings for right and left lower extremity atherosclerotic arterial occlusive disease and assigned a 40 percent rating for each extremity, effective August 29, 2012.   However, inasmuch as a higher rating is available for these disabilities, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for a higher rating have remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In May 2013, the Veteran testified before the undersigned at hearing sitting at the RO.  A hearing transcript has been associated with the claims file.  

In September 2013, the Board remanded the instant claims, as well as a claim for a total rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to June 20, 2010, to the RO via the Appeals Management Center (AMC) in Washington, D.C, for further development.  The claim of entitlement to a TDIU prior to June 20, 2010 was remanded with instructions to specifically consider whether entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) (West 2002) was warranted.  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  The Board explained that Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the SMC provided by that statute and that the Veteran now qualified for such consideration. 

In an October 2013 rating decision, the AMC granted entitlement to SMC based on the housebound criteria under 38 U.S.C.A. § 1114(s) (West 2002), effective September 26, 2005, the date of the claims for increased ratings.  This award was based on such 100 percent rating and additional disabilities independently ratable at 60 percent or more and is the maximum benefit allowable under the law for the entire appeal period.  As the award represents a full grant of the benefits sought with respect to the claim for TDIU prior to June 30, 2010, there remain no allegations of error of fact or law for appellate consideration on this issue. 

In November 2013, the Veteran's representative indicated that they had no additional evidence regarding the Veteran's appeals and requested that the case be forwarded to the Board immediately.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.  A review of the documents in Virtual VA reveals various adjudicatory documents that are duplicative of those contained in the claims file as well as VA treatment records dated through October 2013; such records were considered by the AMC in the November 2013 supplemental statement of the case.  Further, the Veteran's VBMS file also reveals documents that are duplicative of those contained in the claims file.



FINDINGS OF FACT

1.  For the period prior to August 29, 2012, the Veteran's right and left lower extremity atherosclerotic arterial occlusive disease each manifested as decreased to absent dorsalis pedis and posterior tibial pulses without tropic changes or findings of claudication.

2.  For the period beginning on August 29, 2012, the Veteran's right and left lower extremity atherosclerotic arterial occlusive disease each manifested as claudication on walking less than 25 yards on a level grade at two miles an hour, persistent coldness of the extremity, diminished peripheral pulses and tropic changes without ischemic limb pain at rest, deep ischemic ulcers or an ankle/brachial index (ABI) of 0.4 or less.

3.  The Veteran is in receipt of a 100 percent disability rating effective September 26, 2005, and special monthly compensation based on housebound criteria effective September 26, 2005, which is the date of receipt of his increased rating claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for right lower extremity atherosclerotic atrial occlusive disease, for the period prior to August 29, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.104, 7114 (2013). 

2.  The criteria for a rating in excess of 20 percent for left lower extremity atherosclerotic atrial occlusive disease, for the period prior to August 29, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.104, 7114 (2013).

3.  The criteria for a 60 percent rating for right lower extremity atherosclerotic atrial occlusive disease, for the period beginning on August 29, 2012, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R.        §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.104, 7114 (2013).

4.  The criteria for a 60 percent rating for left lower extremity atherosclerotic atrial occlusive disease, for the period beginning on August 29, 2012, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R.         §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.104, 7114 (2013).

5.  The claim of entitlement to a TDIU is moot.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in October 2005, sent prior to the rating decision issued in March 2006, advised the Veteran of the evidence and information necessary to substantiate his claims for an increased rating.  This letter advised him of his and VA's respective responsibilities in obtaining such evidence and information.  Further, a September 2006 letter provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The August 2007 statement of the case (SOC) reflects readjudication of the claims after issuance of the March 2006 letter.  Hence, the Veteran is not shown to be prejudiced by the timing of the notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or supplemental statement of the case (SSOC), is sufficient to cure a timing defect). 

After the March 2006 rating decision, and the Veteran's disagreement with the assigned ratings, the August 2007 SOC set forth the criteria for higher ratings for the disabilities on appeal, to include arteriosclerosis obliterans.  The January SSOC reflects readjudication of the claims after the issuance of this August 2007 SOC, and the Veteran is hence not shown to be prejudiced by the notice.  See Mayfield, supra; see also Prickett, supra.  

In addition, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

Relevant to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and considered.  During his May 2013 hearing, the Veteran testified that he did not receive Social Security Administration disability benefits.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

In September 2013, the Board remanded the instant claims to allow for the Veteran's updated VA treatment records to be obtained and for a VA examination to be conducted to determine the nature and severity of the instant disabilities.  Updated VA treatment records have been associated with the Veteran's claims file and such a VA examination was conducted in October 2013.  The Board notes that its September 2013 remand instructed the examiner to provide specific findings responsive to the relevant diagnostic criteria.  However, as detailed below, while the October 2013 examination report did not address every specific symptom enumerated by the Board in its remand instructions, the examination report did contain the pertinent findings which would allow a determination as to whether a higher rating was warranted.  The Board notes that the Court has found that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  As such, the Board finds that there has been substantial compliance with its September 2013 remand.

The Veteran has been afforded multiple VA examinations in conjunction with the claims decided herein, including VA examinations conducted in December 2005, August 2012 and October 2013, to determine the severity of his right and left lower extremity arterial occlusive disease.  Neither the Veteran nor his representative has alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disabilities decided herein as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his disabilities have worsened in severity since the most recent VA examination.  Rather, with respect to such claims, they argue that the evidence reveals that these disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for an increased rating and that no further examination is necessary. 

Additionally, in May 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the May 2013 hearing, the undersigned enumerated the issues on appeal.  The undersigned explained to the Veteran that the evidence would need to establish that the severity of his symptoms warranted a higher rating.  Also, information was solicited regarding the Veteran's current symptoms, including his reports of numbness and weakness in the extremities.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Moreover, the hearing discussion did not reveal any additional evidence pertinent to the claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II. Increased Rating Claims

The Veteran contends that a higher rating is warranted for his right and left lower extremity atherosclerotic arterial occlusive disease due to the severity of the numbness and weakness he experienced.

Historically, the Veteran's right and left lower extremity atherosclerotic arterial occlusive disease associated with diabetes mellitus has been rated by analogy under the diagnostic codes for an unlisted disability of the arteries and veins and arteriosclerosis obliterans (Diagnostic Codes 7199-7114).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the neurological system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

Arteriosclerosis obliterans that manifest as claudication on walking more than 100 yards, and diminished peripheral pulses or an ABI of 0.9 or less, warrant a 20 percent rating.  Arteriosclerosis obliterans that manifest as claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and trophic changes (thin skin, absence of hair, dystrophic nails) or an ABI of 0.7 or less, warrant a 40 percent rating.  Arteriosclerosis obliterans that manifest as  claudication on walking less than 25 yards on a level grade at 2 miles per hour, and either persistent coldness of the extremity or an ABI of 0.5 or less warrant a 60 percent rating while a 100 percent rating is warranted where such manifests as ischemic limb pain at rest, and either deep ischemic ulcers or an ABI of 0.4 or less.  38 C.F.R. § 4.104, Diagnostic Code 7114.

The notes associated with this Diagnostic Code are set out as follows: Note (1): The ABI is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  Note (2): Evaluate residuals of aortic and large arterial bypass surgery or arterial graft as arteriosclerosis obliterans.  Note (3): These evaluations are for involvement of a single extremity.  If more than one extremity is affected, evaluate each extremity separately and combine (under 38 C.F.R. § 4.25) using the bilateral factor (38 C.F.R. § 4.26) if applicable.  Id.  

As the RO has already assigned staged ratings for the Veteran's disabilities, the Board must consider the propriety of the rating at each stage, as well as whether any further staged rating of the disability is warranted.

A May 2007 VA treatment note found that the Veteran's pedal pulses were non-palpable.  VA treatment notes dated in February 2008 and July 2008 indicated there were unspecified nail deformities on his feet.  A July 2009 VA treatment note found that there was hair growth on the Veteran's toes.  A September 2011 VA treatment note found that the Veteran had no nail abnormalities or tight skin.

Several VA examinations were conducted to determine the nature and severity of the Veteran's right and left lower extremity atherosclerotic arterial occlusive disease.

A December 2005 VA examination report reflects the Veteran's complaints of generalized weakness in the lower extremities.  Physical examination found the femoral artery pulses to be present but with bruits over each, particularly the left one.  A diagnosis of arterial occlusive disease with bruits over the femoral arteries and decreased to absent dorsalis pedis and posterior tibial pulses bilaterally with history of claudication and muscle weakness was made.  The examiner further noted that fairly good strength in all extremities was found on examination.

An August 29, 2012 VA artery and veins Disability Benefits Questionnaire (DBQ) report reflects the Veteran's complaints of ankle and foot swelling with edema and open sores to the plantar aspect of the left lower extremity.  Physical examination revealed persistent stasis pigmentation or eczema and persistent edema that was incompletely relieved by elevation or extremity, both bilaterally and intermittent ulceration in the left lower extremity.  Persistent coldness of the extremities, diminished peripheral pulses and trophic changes, all bilaterally, were also found.  Ischemic limb pain at rest was not found and ABI testing was not performed.

A September 2012 VA vascular surgery consultation reflects the Veteran's complaints of large blisters on his lower extremities that burst open and released fluid.  Open wounds, claudication pain or ischemic rest pain were denied.  Physical examination found the skin to be warm to the touch without tissue loss bilaterally and with 1+ edema in the right and left lower extremities.  A two cm healed blister scar was found to be present on the medial surface of the left foot.  ABI testing was found to be 1.20 on the right and found to be 1.02 on the left.

A February 2013 VA artery and vein DBQ report reflects the Veteran's complaints of leg instability and weakness, which were progressively worsening, as well as numbness, tingling and occasional coldness.  Physical examination revealed persistent coldness of the extremity, diminished peripheral pulses and trophic changes, all bilaterally.  It was noted that the Veteran experienced claudication on walking less than 25 yards on a level grade at 2 miles per hour bilaterally.  Ischemic limb pain at rest was not found and ABI testing was not performed.

An October 2013 VA artery and vein DBQ indicates that the Veteran had been wheelchair bound for three years due to polymyositis, that he had no leg pain and that he had chronic edema of both legs.  Physical examination revealed 3+ pitting edema of both legs and that his toes were pink and warm with normal capillary refill.  Dorsalis pedis and posterior tibialis pulses were not palpable.  On testing, right ABI was found to be 1.32 and left ABI testing was found to be 1.27.

The foregoing reflects that, for the period prior to August 29, 2012, the Veteran's right and left lower extremity atherosclerotic arterial occlusive disease manifested as decreased to absent dorsalis pedis and posterior tibial pulses.  Although the Veteran reported a history of claudication and muscle weakness, the December 2005 examination found "fairly good strength" in all extremities.  Moreover, tropic changes were not shown as thin skin, the absence of hair or dystrophic nails were not shown on objective examination.  There is no indication that ABI testing was conducted during this appellate period.  

The probative evidence of record thus shows that the Veteran has not manifest claudication on walking any specified distance, trophic changes or an ABI index of 0.7 or less for the appellate period prior to August 29, 2012.  Therefore, the criteria for an increased rating under the criteria of Diagnostic Code 7114 are not met for the appellate period prior to August 29, 2012.  As the criteria for the next higher, 40 percent, rating are not met, it follows that the criteria for an even higher rating (60 or 100 percent) likewise are not met.

As of August 29, 2012, the Veteran's right and left lower extremity atherosclerotic arterial occlusive disease manifested as persistent coldness of the extremities, diminished peripheral pulses and tropic changes as found in the August 2012 VA examination.  Neither claudication on walking any distance nor ischemic limb pain at rest was found during the August 2012 examination.  However, the February 2013 VA examination did find claudication on walking less than 25 yards on a level grade at two miles an hour.  Testing conducted in October 2013 found the Veteran's right ABI to be 1.32 and his left ABI to be 1.27.  In light of the findings of claudication on walking less than 25 yards in February 2013 and the findings of persistent coldness of the extremities in August 2012, a rating of 60 percent is warranted for each extremity.  A 100 percent rating is not warranted as ischemic pain at rest or deep ischemic ulcers were not found on objective examination and the ABI was not 0.4 or less.  The Board notes that while intermittent ulceration in the left leg was found in the August 2012 VA examination, such was not found to be a deep ischemic ulcer.

In addition, the Board has considered whether a higher or separate rating is warranted under any other potentially applicable diagnostic code related to the diseases of the arteries and veins.  The Board notes that it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  Such is not the case with the Veteran's left and right lower extremity atherosclerotic arterial occlusive disease.  First, the Board notes that the Veteran is already in receipt of a separate rating for hypertensive vascular disease.  Moreover, he does not have an aortic aneurysm, a large or small artery aneurysm, traumatic arteriovenous fistula, thrombo-angiitis obliterans, Raynaud's syndrome or cold injury residuals, angioneurotic edema, erythromelalgia, varicose veins or post-phlebitic syndrome as documented in the VA examination reports and clinical evidence.  Therefore, consideration of Diagnostic Codes 7110 through 7122 which could, potentially, support the award of a higher or separate rating in this case is not warranted.

In assessing the severity of the disabilities under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide, and he is credible in his belief that he is entitled to higher ratings.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of a higher rating for these disabilities prior to August 29, 2012 or a total rating beginning on August 29, 2012, pursuant to any applicable criteria at any point pertinent to these appeals.

The above-noted determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the disabilities under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.     § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.     § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the disabilities under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disabilities.  The Veteran has not described any unusual or exceptional features of his right and left lower extremity atherosclerotic arterial occlusive disease.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered whether further staged ratings under Hart, supra, are appropriate for the Veteran's service-connected right and left lower extremity atherosclerotic arterial occlusive disease; however, the Board finds that his symptomatology has been stable throughout each appellate period.  Therefore, assigning further staged ratings for such disabilities is not warranted.

For all the foregoing reasons, the Board finds that a 60 percent rating, but no higher, for right and left lower extremity atherosclerotic arterial occlusive disease for the period beginning on August 29, 2012 is warranted.  The Board has applied the benefit-of-the-doubt doctrine in awarding these 60 percent ratings, but finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent prior to August 29, 2012.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-53 (1990).

Lastly, as the Veteran is in receipt of a 100 percent disability rating effective September 26, 2005, and special monthly compensation based on housebound criteria effective September 26, 2005, which is the date of receipt of his increased rating claim, the claim of entitlement to TDIU is moot. 


ORDER

A rating in excess of 20 percent for right lower extremity atherosclerotic arterial occlusive disease, prior to August 29, 2012 is denied.

A rating in excess of 20 percent for left lower extremity atherosclerotic arterial occlusive disease, prior to August 29, 2012 is denied.

A 60 percent rating for right lower extremity atherosclerotic arterial occlusive disease, beginning on August 29, 2012 is granted, subject to the pertinent legal authority governing the payment of compensation.

A 60 percent rating for left lower extremity atherosclerotic arterial occlusive disease, beginning on August 29, 2012 is granted, subject to the pertinent legal authority governing the payment of compensation.

The claim of entitlement to a TDIU prior to June 30, 2010 is dismissed.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


